PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/865,038
Filing Date: 25 Sep 2015
Appellant(s): UNITED TECHNOLOGIES CORPORATION



__________________
George A. Coury
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/13/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 11, 14, 16, 22, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schlichting, US 2008/0113218 A1 in view of Rigney, US 2005/0106315 A1, Duval, US 2010/0242477 A1, Biondo, US 2010/0080729 A1, and Clark, 5,293,775.
Regarding claim 1, Schlichting teaches a process for coating a component (see for e.g. abstract and 0004), comprising: 
applying a bond coat on a substrate of the component (providing the article with an optional bond coat, see for e.g. 0020 and Fig. 1); 
applying a thermal barrier coating material to the bond coat (applying a ceramic based component as a TBC or thermal barrier coating to the bond coat, see for e.g. 0024 and Fig. 1); and 
selectively infiltrating a blocking material into the thermal barrier coating material (impregnating at least one inert compound using a solution based process into the pores and interstices of the TBC, see for e.g. 0028, such that the inert compound is considered to be selectively infiltrated into the TBC since it is impregnated into the pores, indicating that the pores are selected for the infiltration and where the inert material is considered a blocking material because its properties prevent sand and CMAS from penetrating the TBC and reaching the surface of the coated article, see for e.g. 0039, indicating it blocks such materials from reaching the coated article). 
Schlichting further teaches that the inert compound or blocking material is applied using a solution based process where the suspension comprises a solvent, at least one inert compound, and at least one UV or heat curable resin, at least one dispersant and/or at least one surfactant (see for e.g. 0028). They teach that after curing the TBC coated article, the article is dried to remove, i.e. evaporate or burn off the excess solvent, dispersant, and/or resin materials (see for e.g. 0030). They teach that the dispersant includes polymers such as PMMA and polyvinyl alcohol (see for e.g. 0031). They teach that the inert compound comprises a cubic crystalline structure of formula A3B2X3O12, where A comprises at least one of the metals selected from the group consisting of Ca+2 and Mg+2, B comprises at least one of the metals selected from the group consisting of Al+3, and X comprises at least one of the metals selected from the group consisting of Si+4 (see for e.g. 0004). Therefore, the inert compound is considered to be a filler of the blocking material since it is not removed during the heating process and the solvent, resin and/or the dispersant, i.e. PMMA or PVA, are considered to be carriers because they are mixed with the filler and then removed during the heating process. Therefore, the blocking material comprises a filler material and a carrier.
Schlichting teaches that the coating or blocking material is impregnated into the pores, i.e. that it infiltrates the pores of the thermal barrier coating (see for e.g. 0028). Schlichting further teaches that the coating has a thickness of about 0.25 mils to about 15 mils in thickness, or 6.35 to 381 microns, where the thickness range may be broadened or narrowed depending on the particular application of the article (see for e.g. 0042). They teach that the coating or blocking material is applied by various methods including sol gel, slurry, dipping, brushing, painting, etc. (see for e.g. 0025 and 0028). Schlichting also teaches that the article may comprise a part used in turbomachinery such as airfoils, blades, vanes, stators, mid-turbine frames, combustor panels, fuel nozzles guides, and the like (see for e.g. 0040-0041), where the parts are understood to be used in turbines to provide turbomachinery or machinery used in turbines.
	They do not teach the infiltration depth of the blocking material into the thermal barrier coating material and they do not teach that the component is a component of a gas turbine engine.
	Rigney teaches a repaired component comprising an engine run component having a base metal substrate and a bond coat (see for e.g. abstract). They teach that the method is applicable to components that operate within high temperature environments such as high and low pressure turbine nozzles and blades, shrouds, combustor liners and augmentor hardware of gas turbine engines, where other examples include airfoils and vanes (see for e.g. 0015). They teach that a ceramic thermal barrier coating may be applied over the bond coat, where the thermal barrier coating layer is a ceramic thermal barrier coating (see for e.g. 0024). They teach that the ceramic thermal barrier coating may have a thickness of between about 3 mils and about 10 mils, more typically on the order of about 5 mils (see for e.g. 0024).
	 From the teachings of Rigney, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Schlichting to have formed the TBC and bond coat on a component for a gas turbine engine because Schlichting teaches that the component includes articles for turbomachinery, i.e. parts for turbines, such as airfoils, blades, vanes, stators, mid-turbine frames, combustor panels, fuel nozzles guides, and the like and Rigney teaches that the same or similar components such as nozzles and blades, shrouds, airfoils, vane, combustor liners and augmentor hardware are parts of gas turbine engines that have bond coat layers and thermal barrier coatings such that it will provide the desired and predictable result of providing a TBC coating for a part requiring such a coating. Further, from the teachings of Rigney, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claim invention to have formed the TBC to have a thickness of about 5 mils or between about 3 to 10 mils because Rigney teaches that TBCs typically have such a thickness such that it will provide the desired and predictable result of forming a TBC to a thickness sufficient for insulating the component of the gas turbine engine. 
Schlichting in view of Rigney do not teach the infiltration depth of the blocking material in to the TBC. Schlichting teaches that the materials applied to the TBC may react with CMAS and/or other components to provide a sealant composition on the TBC (see for e.g. 0043-0045).
	Duval teaches a method for the application of a protection for a thermal barrier coating system of a heat engine having a thermal barrier coating system that includes a bond coat layer and a thermal barrier coating layer having a porous structure (see for e.g. abstract). They teach that a substance is applied inside the engine as a liquid or carried by a liquid by spraying and/or by flowing it across a hot gas exposed surface of the barrier coating layer so that the substance covers and/or at least partly penetrates into the porous structure (see for e.g. abstract and Fig. 1). They teach that the invention relates to protection of thermal barrier coating systems and base metal parts of gas turbines and other heat engines (see for e.g. 0003, 0017, and 0018), indicating that the thermal barrier coating system is applied to components of a gas turbine engine. They teach that the thermal barrier coating is applied to a base metal, e.g. the turbine blade base material, where turbine blades are protected (see for e.g. 0032 and 0085), indicating that turbine blades used in gas turbine engines are provided with TBC coatings including a bond layer and a thermal barrier layer. They teach applying a barrier, such as a physical and/or chemical barrier onto the thermal barrier coating and/or at least partially within the porosity of the TBC (see for e.g. 0017). They teach that the substance, which can be a sealing substance, a reactive substance, or a combination thereof, applied onto the TBC is a liquid or carried by a liquid that penetrates into the pores of the TBC (see for e.g. 0020-0021). They teach that the sealing and reactive substances are hardened under the influence of exposure to air, heat, irradiation, hardening agents or a combination thereof (see for e.g. 0065). They teach that the substances are in a form of a sol-gel, slurry, emulsion, dispersion, solution of polymeric/oligomeric/monomeric based materials, or a mixture thereof, where a carrier liquid for the substance can be an aqueous solvent, organic solvent, in particular ethanol, acetone, or mixtures thereof (see for e.g. 0066). They teach that not the whole thickness of the thermal barrier coating layer is infiltrated by the sealing substance, but rather only a surficial section or partial layer thereof is infiltrated (see for e.g. 0088 and Fig. 1). They teach that the thickness of the infiltrated layer section is typically in the range of less than 30% of the total thickness of the thermal barrier coating layer (see for e.g. 0088). They teach that preferably the thickness T of the infiltrated layer section is in the range of ¼ to 1/3, in particular between 1/5 and 1/3 of the thickness of the thermal barrier coating (see for e.g. 0095 and Fig. 1). They teach that it is preferable to have thin layer T in order to minimize negative effects such as strain within the layer or thermal conductivity by the sealing substance (see for e.g. 0095). 
From the teachings of Duval, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Schlichting in view of Rigney to have infiltrated the coating or blocking material into the pores of the TBC to a depth range of less than 30% of the total thickness of the thermal barrier coating layer as indicated by Duval because Duval teaches that such depths are desirable, that it is preferable to have thin layer T in order to minimize negative effects such as strain within the layer or thermal conductivity by the sealing substance, that the layer is used to protect the thermal barrier coating, where the layer is a sealing and/or reactive material (where the material of Schlichting is reactive to provide a sealing layer) and that the substrate is a turbine for a gas turbine engine such that it will provide the desired and predictable result of infiltrating the pores to a depth that will successfully protect the underlying TBC while also minimizing negative effects. Therefore, Schlichting in view of Rigney and Duval suggest infiltrating the coating material to a depth of less than 38.1 microns for a TBC having a thickness or 5 mils (127 microns) or less than a range of 22.86-76.2 microns (from a range of 3-10 mils or 76.2-254 microns) since Rigney suggests forming the TBC to have a thickness of about 5 mils (about 127 microns) or 3-10 mils (76.2-254 microns) and Duval suggests infiltrating the pores to a depth of less than 30% of the thickness of the TBC layer, indicating that the material will not infiltrate through the entirety of the TBC and it will infiltrate to a depth range overlapping the claimed range. Therefore, the range suggested by Schlichting in view of Rigney and Duval overlaps the range of instant claim 1 for a depth of less than 30% of the TBC. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Schlichting in view of Rigney and Duval renders the range of instant claim 1 obvious. 
	Schlichting in view of Rigney and Duval does not teach that the coating increases a temperature capability of the thermal barrier coating.	
Schlichting does teach that the inert properties of the inert compounds prevent sand and CMAS from penetrating the TBC and reaching the surface of the coated article (see for e.g. 0039). They teach that the garnet and/or oxyapatite materials alone or in combination with the TBC coatings may react with the CMAS and/or other components of the molten sand to provide a reaction product that provides a barrier or sealant composition as a layer on the TBC (see for e.g. 0043 and 0045). Duval teaches that the substance provides protection to the TBC by providing a physical barrier and/or a chemical barrier on to the TBC (see for e.g. 0003 and 0017). Therefore, both Schlichting and Duval suggest that the coating will protect the underlying porous layer, i.e. the TBC. Further, as discussed below in more detail for claims 10 and 14, Schlichting teaches that the blocking material includes a filler material and a carrier, where the filling material is a CMAS based compound (see for e.g. 0004, 0028, 0030, and 0031), such that Schlichting in view of Rigney and Duval provide the process of claim 1 where the blocking material is the same material as required by claims 10 and 14 such that the resulting blocking material is also expected to increase a temperature capability of the thermal barrier coating material. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Schlichting further teaches that after curing the TBC coated article, the article may be dried to remove, i.e. evaporate or burn off, the excess solvent, dispersant, and/or resin materials where the drying may be done at a temperature of about 750°F to about 1600°F (see for e.g. 0030). They also teach that to facilitate the formation of the respective crystalline structures of the inert compound the coated article may be heat treated at a temperature of about 1200°F to about 2000°F (see for e.g. 0034). They teach that the article may include blades, vanes, stators, mid-turbine frames, fuel nozzles and the like and that articles include those having an airfoil (see for e.g. 0040-0042).
	Duval further teaches that the sealing and reactive substances can be hardened during the initial stages of the restart of the thermal engine when the temperature is increasing, and/or normally final hardening takes place within the first few hours of normal operation at operation temperature (see for e.g. 0065), indicating that the liquid in the substance is either removed or hardened during operation of the engine. They teach applying the substance to the thermal barrier coating layer either prior to the initial start-up of the engine, and/or during washing cycle and/or before a next subsequent operation interval of the heat engine (see for e.g. 0020). They teach that the use of heat for the hardening is particularly advantageous and easily possible in the present context when the method is applied to thermal barrier coating systems being arranged within heat engines, as for hardening the available heat of the engine can be used when the thermal engine starts up after the washing cycle or when starting a new operation interval (see for e.g. 0094). They also teach that the method includes the establishment and/or renewal of a protection onto a thermal barrier coating system (see for e.g. 0018), indicating that the process is not only directed towards repair parts. Therefore, they teach applying the substance and removing the liquid or hardening the liquid during initial operation of the engine.
	They do not teach removing the carrier using a green run.
	Biondo teaches a nickel-based alloy suitable for casting gas turbine components (see for e.g. abstract). They teach that gas turbine engines are known to operate in extreme environments where the engine components are exposed to high operating temperature (see for e.g. 0004). They teach that this is especially true for turbine buckets, or blades, as wells as nozzles, or vanes (see for e.g. 0004). They teach that a blade is an airfoil attached to a disk that rotates about a shaft of the gas turbine engine (see for e.g. 0027). They teach that typical turbine operating temperatures are closer to 1400°F (see for e.g. 0047).
	Clark teaches that gas turbine engines for aircraft are normally guaranteed for thrust performance and the a newly manufactured engines must be tested to determine compliance with the guarantee, for example, a production test “green” run (see for e.g. Col. 1, lines 11-13). 
	From the teachings of Duval, Biondo and Clark, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Schlichting in view of Rigney and Duval to have removed the carrier using a green run of gas turbine engine initial operations because Duval teaches that a liquid substance can be hardened during initial operation of the thermal engine, Biondo teaches that typical turbine operating temperatures are close to 1400°F, and Clark teaches that green runs are production tests used to guarantee the performance of turbine engines such that the engine will be operated and therefore would be expected to reach a typical operating temperature of 1400°F during the green run such that the article having the coating will be treated to temperatures of about 1400°F and will therefore reach a temperature within the range provided by Schlichting in view of Rigney and Duval needed to remove the carrier and further it will reach a temperature in the range required for facilitating the formation of the crystalline structure of the inert compound such that it will yield the desired and predictable result of providing the heat treatment as required by Schlichting. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also provided the process when forming the coatings on new parts and not only on repair parts because Schlichting is directed to coating an article with the protective coating and not to repair coatings such that by providing the coating system to a new part and heating to remove the carrier in a green run of the gas turbine engine initial operations it will also be expected to provide the protective coating as desired to a new part. 
Regarding claim 11, Schlichting in view of Rigney, Duval, Biondo, and Clark suggests the limitations of instant claim 1. Schlichting further teaches that the inert compound or blocking material is applied using a solution based process where the suspension comprises a solvent, at least one inert compound, and at least one UV or heat curable resin, at least one dispersant and/or at least one surfactant (see for e.g. 0028). They teach that after curing the TBC coated article, the article is dried to remove, i.e. evaporate or burn off the excess solvent, dispersant, and/or resin materials (see for e.g. 0030). They teach that the dispersant includes polymers such as PMMA and polyvinyl alcohol (see for e.g. 0031). They teach that the inert compound comprises a cubic crystalline structure of formula A3B2X3O12, where A comprises at least one of the metals selected from the group consisting of Ca+2 and Mg+2, B comprises at least one of the metals selected from the group consisting of Al+3, and X comprises at least one of the metals selected from the group consisting of Si+4 (see for e.g. 0004). Therefore, the inert compound is considered to be a filler of the blocking material since it is not removed during the heating process and the resin and/or the dispersant, i.e. PMMA or PVA, are considered to be sacrificial polymers because they are removed or sacrificed during the heating process. 
Regarding claims 10 and 14, Schlichting in view of Rigney, Duval, Biondo, and Clark suggests the limitations of instant claim 1. Schlichting further teaches that the inert compound comprises a cubic crystalline structure of formula A3B2X3O12, where A comprises at least one of the metals selected from the group consisting of Ca+2 and Mg+2, B comprises at least one of the metals selected from the group consisting of Al+3, and X comprises at least one of the metals selected from the group consisting of Si+4 (see for e.g. 0004), indicating that the compound can include a calcium magnesium alumino silicate based compound, i.e. a compound containing calcium, magnesium, aluminum, and silicate. Further, as discussed above for claim 1, Schlichting in view of Rigney, Duval, Biondo, and Clark teach that the blocking material includes a filler material and a carrier. Therefore, when the filler material is a compound containing calcium, magnesium, aluminum, and silicate or CMAS based compound, the blocking material will comprise a filler material and the carrier, where the filler material is a CMAS compound as required by claims 10 and 14. 
Regarding claims 16 and 22, Schlichting teaches a process for coating a component (see for e.g. abstract and 0004), comprising: 
applying a bond coat on a substrate of the component, the bond coat between 5 mils (0.127 mm) to 10 mils (0.254 mm) thick (providing the article with an optional bond coat, see for e.g. 0020 and Fig. 1, where the bond coat may be applied to any suitable thickness, and may be about 6 mils to about 7 mils, see for e.g. 0023, such that it is within the range of instant claim 22 and therefore anticipated the range, see MPEP 2131.03); 
applying a thermal barrier coating material to the bond coat (applying a ceramic based component as a TBC or thermal barrier coating to the bond coat, see for e.g. 0024 and Fig. 1); and 
selectively infiltrating a blocking material into the thermal barrier coating material, the blocking material comprising a filler material and the carrier, the filler material comprising a calcium magnesium alumino silicate compound, the carrier is one of ethanol, jet fuel, polymer resin, and water; (impregnating at least one inert compound using a solution based process into the pores and interstices of the TBC, see for e.g. 0028, such that the inert compound is considered to be selectively infiltrated into the TBC since it is impregnated into the pores, indicating that the pores are selected for the infiltration and where the inert material is considered a blocking material because its properties prevent sand and CMAS from penetrating the TBC and reaching the surface of the coated article, see for e.g. 0039, indicating it blocks such materials from reaching the coated article, and where the inert compound or blocking material is applied using a solution based process where the suspension comprises a solvent, at least one inert compound, and at least one UV or heat curable resin, at least one dispersant and/or at least one surfactant, see for e.g. 0028, where a solvent includes water, see for e.g. 0031, and after curing the TBC coated article, the article is dried to remove, i.e. evaporate or burn off the excess solvent, dispersant, and/or resin materials, see for e.g. 0030, where the carrier is considered to include resin, i.e. polymer resin, solvent, i.e. water, and/or dispersant and since these materials are removed by evaporation or burning off, they are considered to be removed, and where the inert compound comprises a cubic crystalline structure of formula A3B2X3O12, where A comprises at least one of the metals selected from the group consisting of Ca+2 and Mg+2, B comprises at least one of the metals selected from the group consisting of Al+3, and X comprises at least one of the metals selected from the group consisting of Si+4, see for e.g. 0004, indicating that the compound can include a calcium magnesium alumino silicate based compound, i.e. a compound containing calcium, magnesium, aluminum, and silicate); and
removing a carrier of the blocking material (after curing the TBC coated article, the article is dried to remove, i.e. evaporate or burn off the excess solvent, dispersant, and/or resin materials, see for e.g. 0030, such that the carrier is removed from the blocking material). 
Schlichting further teaches that after curing the TBC coated article, the article may be dried to remove, i.e. evaporate or burn off, the excess solvent, dispersant, and/or resin materials where the drying may be done at a temperature of about 750°F to about 1600°F (see for e.g. 0030) and that to facilitate the formation of the respective crystalline structures of the inert compound the coated article may be heat treated at a temperature of about 1200°F to about 2000°F, where the crystalline structures of the inert compounds form under such conditions (see for e.g. 0034). Schlichting also teaches that the inert material may also comprise an inert compound of formula A4B6X6O26, where A comprises at least one of the metals selected from the group consisting of rare-earth elements such as Gd+3, La+2, Ce+2--, etc., B comprises at least one of the metals selected from the group consisting of rare-earth elements such as Gd+3, Sc+2, Y+2, etc., and X comprises at least one of the metals selected from the group consisting of Si+4 (see for e.g. 0037), such that another inert compound comprising rare-earth silicates can be included along with the CMAS base compound. From the teachings of Schlichting, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have heated the inert material after curing a temperature ranging from 1200°F to 2000°F to provide sufficient heat for both removing the carrier material and facilitating the formation of the desired crystalline structures because Schlichting teaches heating to provide both outcomes such that it will provides the desired and predictable result of removing the carrier and forming the desired crystalline structure with a singular heating process. Therefore, when heating the blocking material to remove the carrier it will also provide heating the inert material to facilitate the formation of the crystalline structure to provide a CMAS based compound and a rare-earth silicate phase, i.e. crystalline phase of the inert material containing rare-earth silicates, while removing the carrier material.
Schlichting further teaches that the article may comprise a part used in turbomachinery such as airfoils, blades, vanes, stators, mid-turbine frames, combustor panels, fuel nozzles guides, and the like (see for e.g. 0040-0041), where the parts are understood to be used in turbines to provide turbomachinery or machinery used in turbines. Schlichting also teaches that the coating or blocking material is impregnated into the pores, i.e. that it infiltrates the pores of the thermal barrier coating (see for e.g. 0028). Schlichting further teaches that the coating has a thickness of about 0.25 mils to about 15 mils in thickness, or 6.35 to 381 microns, where the thickness range may be broadened or narrowed depending on the particular application of the article (see for e.g. 0042). They teach that the coating or blocking material is applied by various methods including sol gel, slurry, dipping, brushing, painting, etc. (see for e.g. 0025 and 0028). 
They do not teach that the article is a component of a gas turbine engine, the thickness of the thermal barrier coating, and they do not teach the depth to which the coating or blocking material is impregnated into the TBC.
	Rigney teaches a repaired component comprising an engine run component having a base metal substrate and a bond coat (see for e.g. abstract). They teach that the method is applicable to components that operate within high temperature environments such as high and low pressure turbine nozzles and blades, shrouds, combustor liners and augmentor hardware of gas turbine engines, where other examples include airfoils and vanes (see for e.g. 0015). They teach that a ceramic thermal barrier coating may be applied over the bond coat, where the thermal barrier coating layer is a ceramic thermal barrier coating (see for e.g. 0024). They teach that the ceramic thermal barrier coating may have a thickness of between about 3 mils and about 10 mils, more typically on the order of about 5 mils (see for e.g. 0024).
	 From the teachings of Rigney, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Schlichting to have formed the TBC and bond coat on a component for a gas turbine engine because Schlichting teaches that the component includes articles for turbomachinery, i.e. parts for turbines, such as airfoils, blades, vanes, stators, mid-turbine frames, combustor panels, fuel nozzles guides, and the like and Rigney teaches that the same or similar components such as nozzles and blades, shrouds, airfoils, vane, combustor liners and augmentor hardware are parts of gas turbine engines that have bond coat layers and thermal barrier coatings such that it will provide the desired and predictable result of providing a TBC coating for a part requiring such a coating. Further, from the teachings of Rigney, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claim invention to have formed the TBC to have a thickness of about 5 mils because Rigney teaches that TBCs typically have such a thickness such that it will provide the desired and predictable result of forming a TBC to a thickness sufficient for insulating the component of the gas turbine engine. Therefore, Schlichting in view or Rigney suggests forming the TBC so that it has a thickness overlapping the claimed range, i.e. about 5 mils is considered to overlap the range at the end point. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Schlichting in view of Rigney renders the range of instant claim 22 obvious.  
Schlichting in view of Rigney do not teach the infiltration depth of the blocking material in to the TBC. Schlichting teaches that the materials applied to the TBC may react with CMAS and/or other components to provide a sealant composition on the TBC (see for e.g. 0043-0045).
	Duval teaches a method for the application of a protection for a thermal barrier coating system of a heat engine having a thermal barrier coating system that includes a bond coat layer and a thermal barrier coating layer having a porous structure (see for e.g. abstract). They teach that a substance is applied inside the engine as a liquid or carried by a liquid by spraying and/or by flowing it across a hot gas exposed surface of the barrier coating layer so that the substance covers and/or at least partly penetrates into the porous structure (see for e.g. abstract and Fig. 1). They teach that the invention relates to protection of thermal barrier coating systems and base metal parts of gas turbines and other heat engines (see for e.g. 0003, 0017, and 0018), indicating that the thermal barrier coating system is applied to components of a gas turbine engine. They teach that the thermal barrier coating is applied to a base metal, e.g. the turbine blade base material, where turbine blades are protected (see for e.g. 0032 and 0085), indicating that turbine blades used in gas turbine engines are provided with TBC coatings including a bond layer and a thermal barrier layer. They teach applying a barrier, such as a physical and/or chemical barrier onto the thermal barrier coating and/or at least partially within the porosity of the TBC (see for e.g. 0017). They teach that the substance, which can be a sealing substance, a reactive substance, or a combination thereof, applied onto the TBC is a liquid or carried by a liquid that penetrates into the pores of the TBC (see for e.g. 0020-0021). They teach that the sealing and reactive substances are hardened under the influence of exposure to air, heat, irradiation, hardening agents or a combination thereof (see for e.g. 0065). They teach that the substances are in a form of a sol-gel, slurry, emulsion, dispersion, solution of polymeric/oligomeric/monomeric based materials, or a mixture thereof, where a carrier liquid for the substance can be an aqueous solvent, organic solvent, in particular ethanol, acetone, or mixtures thereof (see for e.g. 0066). They teach that not the whole thickness of the thermal barrier coating layer is infiltrated by the sealing substance, but rather only a surficial section or partial layer thereof is infiltrated (see for e.g. 0088 and Fig. 1). They teach that the thickness of the infiltrated layer section is typically in the range of less than 30% of the total thickness of the thermal barrier coating layer (see for e.g. 0088). They teach that preferably the thickness T of the infiltrated layer section is in the range of ¼ to 1/3, in particular between 1/5 and 1/3 of the thickness of the thermal barrier coating (see for e.g. 0095 and Fig. 1). They teach that it is preferable to have thin layer T in order to minimize negative effects such as strain within the layer or thermal conductivity by the sealing substance (see for e.g. 0095). 
From the teachings of Duval, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Schlichting in view of Rigney to have infiltrated the coating or blocking material into the pores of the TBC to a depth ranging from between 1/5 and 1/3 of the thickness of the thermal barrier coating as indicated by Duval because Duval teaches that it is preferable to have thin layer T in order to minimize negative effects such as strain within the layer or thermal conductivity by the sealing substance, that the layer is used to protect the thermal barrier coating, where the layer is a sealing and/or reactive material (where the material of Schlichting is reactive to provide a sealing layer), and that the substrate is a turbine for a gas turbine engine such that it will provide the desired and predictable result of infiltrating the pores to a depth that will successfully protect the underlying TBC while also minimizing negative effects. Therefore, Schlichting in view of Rigney and Duval suggest infiltrating the coating material to a depth ranging from 25.4-42.3 microns since Rigney suggests forming the TBC to have a thickness of about 5 mils (about 127 microns) and Duval suggests infiltrating the pores to a depth of 1/5 to 1/3 of the thickness of the TBC layer, indicating that the material will not infiltrate through the entirety of the TBC and will infiltrate to a depth of less than 50 microns. Therefore, the range suggested by Schlichting in view of Rigney and Duval is within the range of instant claims 16 and 22. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Schlichting in view of Rigney and Duval suggest using an infiltration depth within the range of instant claim 22 their teachings anticipate the range.
Schlichting further teaches that after curing the TBC coated article, the article may be dried to remove, i.e. evaporate or burn off, the excess solvent, dispersant, and/or resin materials where the drying may be done at a temperature of about 750°F to about 1600°F (see for e.g. 0030). They also teach that to facilitate the formation of the respective crystalline structures of the inert compound the coated article may be heat treated at a temperature of about 1200°F to about 2000°F (see for e.g. 0034). They teach that the article may include blades, vanes, stators, mid-turbine frames, fuel nozzles and the like and that articles include those having an airfoil (see for e.g. 0040-0042).
	Duval further teaches that the sealing and reactive substances can be hardened during the initial stages of the restart of the thermal engine when the temperature is increasing, and/or normally final hardening takes place within the first few hours of normal operation at operation temperature (see for e.g. 0065), indicating that the liquid in the substance is either removed or hardened during operation of the engine. They teach applying the substance to the thermal barrier coating layer either prior to the initial start-up of the engine, and/or during washing cycle and/or before a next subsequent operation interval of the heat engine (see for e.g. 0020). They teach that the use of heat for the hardening is particularly advantageous and easily possible in the present context when the method is applied to thermal barrier coating systems being arranged within heat engines, as for hardening the available heat of the engine can be used when the thermal engine starts up after the washing cycle or when starting a new operation interval (see for e.g. 0094). They also teach that the method includes the establishment and/or renewal of a protection onto a thermal barrier coating system (see for e.g. 0018), indicating that the process is not only directed towards repair parts. Therefore, they teach applying the substance and removing the liquid or hardening the liquid during initial operation of the engine.
	They do not teach removing the carrier using a green run.
	Biondo teaches a nickel-based alloy suitable for casting gas turbine components (see for e.g. abstract). They teach that gas turbine engines are known to operate in extreme environments where the engine components are exposed to high operating temperature (see for e.g. 0004). They teach that this is especially true for turbine buckets, or blades, as wells as nozzles, or vanes (see for e.g. 0004). They teach that a blade is an airfoil attached to a disk that rotates about a shaft of the gas turbine engine (see for e.g. 0027). They teach that typical turbine operating temperatures are closer to 1400°F (see for e.g. 0047).
	Clark teaches that gas turbine engines for aircraft are normally guaranteed for thrust performance and the a newly manufactured engines must be tested to determine compliance with the guarantee, for example, a production test “green” run (see for e.g. Col. 1, lines 11-13). 
	From the teachings of Duval, Biondo and Clark, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Schlichting in view of Rigney and Duval to have removed the carrier using a green run of gas turbine engine initial operations because Duval teaches that a liquid substance can be hardened during initial operation of the thermal engine, Biondo teaches that typical turbine operating temperatures are close to 1400°F, and Clark teaches that green runs are production tests used to guarantee the performance of turbine engines such that the engine will be operated and therefore would be expected to reach a typical operating temperature of 1400°F during the green run such that the article having the coating will be treated to temperatures of about 1400°F and will therefore reach a temperature within the range provided by Schlichting in view of Rigney and Duval needed to remove the carrier and further it will reach a temperature in the range required for facilitating the formation of the crystalline structure of the inert compound such that it will yield the desired and predictable result of providing the heat treatment as required by Schlichting. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also provided the process when forming the coatings on new parts and not only on repair parts because Schlichting is directed to coating an article with the protective coating and not to repair coatings such that by providing the coating system to a new part and heating to remove the carrier in a green run of the gas turbine engine initial operations it will also be expected to provide the protective coating as desired to a new part. 
	Regarding claim 27, Schlichting in view of Rigney, Duval, Biondo, and Clark suggest the limitations of instant claim 1. Schlichting teaches that the inert compound comprises a cubic crystalline structure of formula A3B2X3O12 (formula I), where A comprises at least one of the metals selected from the group consisting of Ca+2 and Mg+2, B comprises at least one of the metals selected from the group consisting of Al+3, and X comprises at least one of the metals selected from the group consisting of Si+4 (see for e.g. 0004), indicating that the compound can include a calcium magnesium alumino silicate based compound, i.e. a compound containing calcium, magnesium, aluminum, and silicate. Schlichting also teaches that the inert material may also comprise an inert compound of formula A4B6X6O26 (formula II), where A comprises at least one of the metals selected from the group consisting of rare-earth elements such as Gd+3, La+2, Ce+2--, etc., B comprises at least one of the metals selected from the group consisting of rare-earth elements such as Gd+3, Sc+2, Y+2, etc., and X comprises at least one of the metals selected from the group consisting of Si+4 (see for e.g. 0037), such that another inert compound comprising rare-earth silicates can be included along with the CMAS base compound. Schlichting teaches that the at least one inert compound of formula I may comprise garnet and the component of formula II may comprise oxyapatite, where formula II comprises rare-earth metals (see for e.g. 0036-0038), such that a mixture of garnet and oxyapatite phases will be provided.
	Regarding claim 28, Schlichting in view of Rigney, Duval, Biondo, and Clark suggest the limitations of instant claim 27. As discussed above for claim 1, Schlichting in view of Rigney, Duval, Biondo, and Clark suggest infiltrating the inert material so that it is in the upper portion of the TBC, i.e. it does not infiltrate, where Schlichting teaches that the inert compound provides a coating layer (see for e.g. 0040 and Fig. 3), such that the multi-phase material layer coating system will form a multi-phase surficial region. While Schlichting in view of Rigney, Duval, Biondo, and Clark do not teach that the multiphase system is pre-reacted, since they provide the process of claim 1 including using CMAS filler, the resulting process is also expected to provide a pre-reacted surficial region. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. Schlichting also teaches that the coating broadly comprises a reaction product of at least one silicate-based material and a thermal barrier coating composition broadly comprising a ceramic based compound; and at least one inert compound (see for e.g. 0008), indicating that the multi-phase material, i.e. coating material, will provide a reacted surficial region in that it will react with the TBC material.
	Regarding claim 29, Schlichting in view of Rigney, Duval, Biondo, and Clark suggest the limitations of instant claim 28. Schlichting further teaches that the garnet and/or oxyapatite materials react with the CMAS and/or other components of the molten sand (see for e.g. 0043). They teach that the inert compound forms a protective layer on the ceramic layer, i.e. TBC (see for e.g. abstract and 0024). They teach that the inert properties, hardness of garnet and oxyapatite, and resultant porosity values are enough to prevent the sand and CMAS from penetrating the TBC of the invention (see for e.g. 0039). Therefore, the multi-phase pre-reacted surficial region mitigates damage to the TBC by CMAS by preventing CMAS from penetrating the TBC. 
	Regarding claim 30, Schlichting in view of Rigney, Duval, Biondo, and Clark suggest the limitations of instant claim 1. Schlichting teaches that the inert compound comprises a cubic crystalline structure of formula A3B2X3O12 (formula I), where A comprises at least one of the metals selected from the group consisting of Ca+2 and Mg+2, B comprises at least one of the metals selected from the group consisting of Al+3, and X comprises at least one of the metals selected from the group consisting of Si+4 (see for e.g. 0004), indicating that the compound can include a calcium magnesium alumino silicate based compound, i.e. a compound containing calcium, magnesium, aluminum, and silicate. Schlichting also teaches that the inert material may also comprise an inert compound of formula A4B6X6O26 (formula II), where A comprises at least one of the metals selected from the group consisting of rare-earth elements such as Gd+3, La+2, Ce+2--, etc., B comprises at least one of the metals selected from the group consisting of rare-earth elements such as Gd+3, Sc+2, Y+2, etc., and X comprises at least one of the metals selected from the group consisting of Si+4 (see for e.g. 0037), such that another inert compound comprising rare-earth silicates can be included along with the CMAS base compound. Schlichting teaches that the at least one inert compound of formula I may comprise garnet and the component of formula II may comprise oxyapatite, where formula II comprises rare-earth metals (see for e.g. 0036-0038), such that a mixture of garnet and oxyapatite phases will be provided. They teach that the resultant layer of the at least one inert compound may have a porosity of no more than about 20% by volume (see for e.g. 0039), such that the resulting layer will provide a pre-sealed structure since the porosity range will include one in which the porosity is 0% by volume to provide a sealed layer. Further, the resulting layer is formed in the process of removing the carrier (see for e.g. 0030), such that the carrier is removed to provide a second phase, i.e. garnet and oxyapatite phase, where the first phase is provided by the ceramic TBC coating, which alters the TBC coating material with a pre-sealed structure. 
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schlichting in view of Rigney, Duval, Biondo, and Clark as applied to claim 1 above, and further in view of Kirby, US 2010/0154422 A1 and Jia, “Induction Plasma Synthesis of Nano-Structured SOFCs Electrolyte Using Solution and Suspension Plasma Spraying: A Comparative Study”, 2010.
Regarding claim 7, Schlichting in view of Rigney, Duval, Biondo, and Clark suggests the limitations of instant claim 1. Schlichting further teaches that the coating or blocking material is applied using techniques such as contacting the component with a solution using methods such as sol gel and slurry through dipping, brushing, painting, etc. (see for e.g. 0028).
	They do not teach using the techniques of instant claim 7.
	Kirby teaches CMAS mitigation compositions that are included as a separate layer to an environmental barrier coating for a high temperature substrate component (see for e.g. abstract). They teach that the component can be coated using methods including solution plasma spraying, suspension plasma spraying, sol-gel, slurry processes such as dipping, spraying, and painting, and combinations of these methods (see for e.g. 0036).
	Jia teaches suspension plasma spraying an electrolyte onto a porous anode where during SPS, fine droplets impact the surface of the substrate and penetrate into the pores of the anode (see for e.g. abstract). They teach that the fine ceramic (GDC) particles penetrate the pores and cracks of the support and improve the smoothness to enable the formation of a dense top layer (see for e.g. pg. 567, section 2.1 and pg. 572, section 3.4). They teach that due to the 3D penetration structure, the adhesion of the interface is improved (see for e.g. pg. 572, section 3.4).
	From the teachings of Kirby and Jia, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Schlichting in view of Rigney, Duval, Biondo, and Clark to have used suspension plasma spray to have applied the coating or blocking material because Kirby indicates that it is an alternative to methods such as sol-gel and slurry processes such as dipping, spraying, and painting and Jia teaches that in such a method particles are capable of penetrating into the pores of a porous substrate such that it will be expected to provide the desired and predictable result of also infiltrating the inert compound into the pores of the TBC as desired by Schlichting. 

(2) Response to Argument
	Appellant’s Argument: No motivation to combine the references as proposed and the Examiner uses hindsight reasoning
	Examiner’s Answer: In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392,170 USPQ 209 (CCPA 1971). In the current case, as discussed in the Final Rejection of 12/13/2019, Schlichting provides the claimed bond coat and TBC on a component of turbomachinery, where a blocking material infiltrates into the pores of the TBC. Rigney provides the suggestion of using the turbomachinery component for a gas turbine engine, where they indicate that the components of Schlichting are known to be used in gas turbine engines as turbomachinery, where they suggest forming the TBC with a thickness of 3-10 mils or about 5 mils, indicating that such a TBC thickness is conventionally known. Duval teaches that the sealing and reactive substances can be hardened during initial stages of the restart of the engine (0065), where they indicate that during hardening the liquid carrier is evaporated (0022). Duval further teaches applying the substance to the thermal barrier coating layer either prior to the initial start-up of the engine, and/or during washing cycle and/or before a next subsequent operation interval of the heat engine (0020). They teach that the use of heat for the hardening is particularly advantageous and easily possible when the method is applied to thermal barrier coating systems being arranged within heat engines, as for hardening the available heat of the engine can be used when the thermal engine starts up after the washing cycle or when starting a new operation interval (0094). They also teach that the method includes the establishment and/or renewal of a protection onto a thermal barrier coating system (0018), indicating that the process is not only directed towards repair parts. Therefore, Duval teaches applying the substance and removing the liquid during the hardening or solidification process during initial operation of the engine, where the material can be hardened easily using the heat of the engine. Therefore, Duval provides the suggestion of using the heat of an engine to harden a coating material, Biondo indicates that gas turbine engines operate at temperatures close to 1400°F, Schlichting teaches removing the carrier using heat treatment at a temperature ranging from about 750°F to about 16oo°F, and Clark teaches that gas turbine engines are conventionally tested in a green run such that by heating the component to remove the carrier using the green run it will provide the desired and predictable result of easily removing the carrier as indicated by Duval. Further, since Duval indicates hardening or solidifying the sealing/reactive substance while removing the liquid during operation of the engine and the engines operate during a green run, a green run would also be expected to be capable of removing the liquid carrier and hardening the material since the same operations will be performed, i.e. the engine will be operated. Therefore, the prior art of record provides the suggestion of removing the carrier using a green run.
	Regarding Appellant’s arguments that Biondo and Clark disclose only truisms, it is noted that Biondo indicates that it is known for gas turbine engines to operate around 1400°F, which is within the range used by Schlichting to remove the carrier of the blocking material. Clark teaches that it is known for gas turbine engines to undergo “green runs” to test performance. Duval teaches removing or hardening the sealing and reactive substances during operation of the engine. Therefore, the combination of Duval, Biondo, and Clark provide the suggestion of removing the carrier during the green run because the engine will be expected to operate at a temperature suitable for removal of the carrier during the green run and Duval indicates that a liquid can be removed during operation of the engine and during solidification of a sealing/reactive substance. 

	Appellant’s Argument: The Examiner extrapolates from Duval which teaches that a liquid substance can be hardened during operation of the engine – not removing a blocking material forming a multi-phase pre-reacted surficial region that mitigates damage to the thermal barrier coating by CMAS
	Examiner’s Answer: As to Appellant’s argument that Duval teaches that a liquid substance can be hardened during operation of the engine – not removing of a blocking material forming a multi-phase pre-reacted surficial region, it is understood that the argument is directed to removing a carrier from a blocking material in forming a multi-phase pre-reacted surficial region, since the blocking material is not required to be removed in the current claims. It is noted that Duval indicates that hardening is defined as the process of solidification of the substance which takes place during or after evaporation of the carrier liquid (0022 and 0094), such that hardening includes removal of a carrier liquid. As discussed in the Final Rejection dated December 13, 2019 for claims 1, 28, and 29, Schlichting teaches removing a carrier material from a composition containing a CMAS filler to provide a pre-reacted surficial region since the material does not completely infiltrate through the TBC. Schlichting teaches removing the carrier material, i.e. solvent, dispersant, and/or resin material by evaporation or burning at a temperature of about 750°F to about 1600°F (0030). Therefore, since Duval teaches penetrating a substance, which can be a sealing substance, a reactive substance, or a combination thereof, that is a liquid or is carried by a liquid into the pores of a TBC and hardening the substance (which includes removing the liquid from the substance) using the heat of the engine (0020-0022, 0065, and 0094), the hardening process of Duval is considered to be similar to the step of removing the carrier material in the process of Schlichting because in both steps a liquid material is removed to provide a hardened layer. As to Appellant’s arguments over a green run, as discussed above, since Duval indicates removing a liquid from a substance such as a sealing substance that penetrates partially into the pores of TBC using the heat of the engine during operation, Biondo indicates that engines typically run at 1400°F, Clark indicates that gas turbine engines are tested through a “green” run, and Schlichting teaches removing the carrier material at a temperature of about 750°F to about 1600°F, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have removed the carrier using a green run because it will be expected to remove the carrier using the heat of the engine as suggested by Duval since it will operate within the temperature range of Schlichting as indicated by Biondo and because a green run is done to test the engine such that during the green run the engine will run to provide the heat needed for carrier removal and it will therefore improve the efficiency of the process by removing the carrier during the green run instead of doing a separate heating step. 

	Appellant’s Argument: Declarations show unexpected results of even a thin layer of blocking material
Examiner’s Answer: As to the declarations provided 10/25/2018 and 5/11/2020, it is noted that at point 3, the declarations indicate that limiting the infiltration to 50 microns (or the uppermost part of the coating) satisfies the balance of protection and strain tolerance. The current claims limit the depth to about 10 microns and not throughout an entire depth of the thermal barrier coating material, such that the declarations of 10/25/2018 and 5/11/2020 are not considered to be applicable to the current claimed range since they are directed to a depth of 50 microns or less.
As to the declaration provided 6/16/2020, it is noted that at point 3, the declaration indicates that limiting the infiltration depth to about 10 microns, but not throughout an entire depth of the thermal barrier coating material satisfies the balance of strain tolerance and CMAS resistance and provides unexpected results, where the relatively small infiltration depth of the blocking material provides an unexpected advantage irrespective of the thickness or type of the TBC to which the blocking material is infiltrated. 
	The Final Rejection of 12/13/2019 suggest infiltrating the blocking material to a depth of less than 38.1 microns for a TBC having a thickness of 5 mils or less and a range of 22.86-76.2 microns or less for a TBC having a thickness of 3-10 mils. Therefore, the prior art provides the suggestion of infiltrating the blocking material in a range overlapping the claimed range. As noted above, the declaration of 6/16/2020 suggests the unexpected results are provided when infiltrating the blocking material at a depth of about 10 microns but not throughout an entire depth of the TBC, however, the declaration does not indicate what the unexpected results are or whether infiltrating to more than or less than 10 microns but not throughout the thickness provides undesirable results so as to demonstrate the criticality of the claimed range. Specifically, there is no evidence showing that infiltrating to only 10 microns provides unexpected results and further, the provided declarations of 10/25/2018 and 5/11/2020 suggest that the TBC can be infiltrated to 50 microns or less and still provide suitable results. The Examiner noted MPEP 716.01(C): In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). See also In re Oelrich, 579 F.2d 86, 198 USPQ 210 (CCPA 1978) (factually based expert opinions on the level of ordinary skill in the art were sufficient to rebut the prima facie case of obviousness); Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (statement in publication dismissing the "preliminary identification of a human b-NGF-like molecule" in the prior art, even if considered to be an expert opinion, was inadequate to overcome the rejection based on that prior art because there was no factual evidence supporting the statement); In re Carroll, 601 F.2d 1184, 202 USPQ 571 (CCPA 1979) (expert opinion on what the prior art taught, supported by documentary evidence and formulated prior to the making of the claimed invention, received considerable deference); In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence praising the merits of the claimed invention were found to have little value because of a lack of factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value). Therefore, since the declaration indicates that results were unexpected, but the statements are unsupported by objective factual evidence, and there is no indication of the criticality of the claimed range, the arguments of the declaration are not considered to be sufficient to overcome the prior art rejection. 
	The declaration of 6/16/2020 also indicates that the thin thickness provides an unexpected advantage, however, Duval also indicates that it is preferable to have a thin layer of the sealing or reactive substance in order to minimize negative effects such as strain within the layer or thermal conductivity by the sealing substance (0095), indicating that it is known and expected that a thin layer will provide advantages. 
Further, the critical range of the infiltration depth is understood to be dependent on the thickness of the TBC layer, so as to not infiltrate the entire thickness and to be limited to the uppermost part of the coating. Claim 1 does not indicate any particular thickness for the TBC such that any thickness of TBC can meet the limitations where a TBC of 12 microns could be used and be infiltrated to a thickness of 10 microns and still meet the claim limitations or a TBC of 100 microns can be used with an infiltration depth of about 10 microns, however, it unclear whether such scenarios would still provide the required balance between strain and CMAS protection described in the declaration. Therefore, the declaration supporting the criticality of the infiltration depth is not considered to be commensurate in scope with claim 1. The Examiner notes MPEP 716.02(d): Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). While Appellant points to the declaration provided 7/13/2020 which was filed after the Appeal Brief, where the declaration indicates the industry standards for TBC thicknesses, the claims are not limited to these thicknesses. It is further noted, that the declaration of 7/13/2020 also indicates that an infiltration depth of less than 10 microns may also be beneficial, while there may be other limitations for such thinner infiltration depths, such that the declaration also indicates that the about 10 microns infiltration depth is not critical since thinner depths can provide good results as well.


	Appellant’s Argument: Examiner is using hindsight reasoning for the rejection of claim 7
Examiner’s Answer: In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As for the additional references for claim 7, it is noted that Schlichting teaches applying the blocking material using methods such as sol gel and slurry through dipping, brushing, painting, etc. (0028). Kirby indicates that CMAS mitigation compositions can be applied using suspension plasma spraying as an alternative to sol-gel or slurry processes such as dipping, spraying, and painting (0036). Jia indicates that suspension plasma spraying can be used to spray a material into the pores of a porous substrate (abstract). Therefore, the prior art indicates that a blocking material can be applied by suspension plasma spraying, where such a process is known to be capable of infiltrating a coating material into the pores of a substrate and where the process is an alternative to the application methods described by Schlichting. Therefore, the requirements of claim 7 are provided by the prior art. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
Conferees:
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.